          Case 2:20-cv-01757 Document 1 Filed 06/17/20 Page 1 of 8



                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF LOUISIANA

RENE ANTHONY OLIVER                 *        CIVIL DOCKET NO.

                                    *        JUDGE:
VERSUS
                                    *        MAGISTRATE:
MAXIMUS FEDERAL
SERVICES, INC.                      *        CIVIL RIGHTS
                                             Title VII of 1964, as amended
                                    *        42 USC §2000e, et seq.

*     *     *     *     *     *     *

                                  COMPLAINT

      The Complaint of RENE ANTHONY OLIVER (hereinafter "Plaintiff"),

age of majority is domiciled in the Eastern District of Louisiana, with respect

avers the following violations of his federally protected rights under Title VII

of the Civil Rights Act of 1964, as amended, 42 U.S.C. §2000e, et seq., against

Maximus Federal Services, Inc. (hereinafter "Defendant or Maximus").

Plaintiff asserts claims for racial discrimination and retaliation in the

following respect to-wit:

                                        1.

      The following party is made Defendant herein:

      MAXIMUS FEDERAL SERVICES, INC., a foreign corporation authorize

to do and doing business in the State of Louisiana with Corporation Service

Company, 501 Louisiana Ave., Baton Rouge, LA 70802, designated as its agent
           Case 2:20-cv-01757 Document 1 Filed 06/17/20 Page 2 of 8



for service of process.

                                      2.

                   STATEMENT OF JURISDICTION

      This action arises under Title VII of the Civil Rights Act of 1964, as

amended, 42, U.S.C. §2000e, et seq. as hereinafter more fully appears. This

court has jurisdiction over the action under 42 U.S.C. §2000e-5(f) and 28

U.S.C. §§ 1331, 1343 and 28 U.S.C. §1345. The supplemental jurisdiction of

this court is invoked for claims arising under the laws of the State of

Louisiana, pursuant to 28 U.S.C. § 1367.

                                     3.

                            NATURE OF CASE

      Plaintiff worked as a supervisor for MAXIMUS FEDERAL SERVICES,

INC. Plaintiff, an African American, refused to violate company policy at the

direction of his supervisor, Lyle Schmitz, a Caucasian, was subsequently

terminated after filing an ethics violation against his supervisor. African

American employees are treated indifferent per company policies and ethical

behavior then Caucasian employees, who are allowed to violate company

policies without redress. This action is being brought to correct the unlawful

employment practices and to provide appropriate relief to the Plaintiff, RENE

ANTHONY OLIVER who was adversely affected by such practices. Plaintiff
          Case 2:20-cv-01757 Document 1 Filed 06/17/20 Page 3 of 8



filed his claim with the EEOC and received a right to sue letter on March 20,

2020. All administrative procedures required prior to the institution of this

lawsuit have been fulfilled. At all times, pertinent herein, giving rise to this

action were committed by the Defendant who operates a business and doing

business in Washington Parish

      The aforesaid Defendant is liable and truly indebted unto your petitioner

in the amounts determined by this court from the date of judicial demand

until paid, together with costs and attorney fees associated with these

proceedings.

                                      4.

                          STATEMENT OF CASE

      The Petitioner RENE ANTHONY OLIVER, an African American male,

began working for the Defendant, Maximus on October 27, 2014 while it was

GDIT. Maximus purchased GDIT on November 16, 2018. As a supervisor for

Maximus, Plaintiff had no disciplinary actions in his employee file. As noted,

he was a good worker who enjoyed his job and did it to the best of his ability.

However, on January 24, 2020, the terms and conditions of his employment

suddenly changed.

                                      5.

      Plaintiff was subjected to disparate treatment by his supervisor, Lyle
           Case 2:20-cv-01757 Document 1 Filed 06/17/20 Page 4 of 8



Schmitz. Company policy prohibits any reprimand or disciplinary action to

be taken against any employee who has completed his/her work day and has

signed off or clocked out.

                                       6.

      Plaintiff shows, while off the clock and leaving work, before he could get

to his car in the parking lot, he was approached by his supervisor, Lyle

Schmitz and Human Resources. Schmitz asked Plaintiff if he would come

inside and to speak with them. Upon plaintiff entering the office, he was

handed a verbal warning and asked to sign a letter of resignation from one of

his employees. Plaintiff rejected the verbal warning and refused to sign the

document in violation of company policy.

                                       7.

      Plaintiff noted that the reprimand failed to state any policy violation(s)

or exception(s) to the established policy prohibiting the action after officially

signing off or clocking out of work, including any set of facts of wrongdoing

within the scope of any company policy supporting a violation for termination.

Plaintiff thereafter left the job site advsing that he would address the issue on

Monday.

                                       8.

      As Plaintiff headed back towards to parking to leave, he went to human
           Case 2:20-cv-01757 Document 1 Filed 06/17/20 Page 5 of 8



resources for the number to the Ethics Line to file a complaint against his

supervisor. While attempting to get the number from HR, Plaintiff was

accused of beating on the desk and threatening a coworker. Thus, human

resources was clearly aware that Plaintiff filed an ethical complaint against his

supervisor, Lyle Schmitz and did not act under its authority to remediate the

complained of act by plaintiff's supervisor.

                                        9.

      Specifically, plaintiff reported supervisor, Lyle Schmitz, to the ethics line

on January 24, 2020. Subsequently, HR issued a letter stating Plaintiff

threatened an employee. Within a month, Plaintiff was fired by his supervisor

Lyle Schmitz.    Plaintiff filed a second complaint to the Ethics line for

retaliatory conduct after reporting his supervisor for ethical violations.

Plaintiff reporting of ethical violations is protected conduct within the scope

of Title VII.

                                       10.

      On February 24, 2020, Plaintiff was discharged from Maximus for

falsely being accused of a pattern of behavior as a big angry Black man. This

termination created a huge loss of income for Oliver.

                                       11.

      That as a result of the incident aforesaid, RENE ANTHONY OLIVER
          Case 2:20-cv-01757 Document 1 Filed 06/17/20 Page 6 of 8



received injuries to his mind and body which resulted in physical and mental

pain and suffering, mental distress, loss of income, back pay, future pay,

anguish and medical expenses. Plaintiff is entitled to an amount

commensurate with the damages sustained and with said amount to be

determined by the trier of fact.

                                      12.

     Plaintiff requests a jury trial in this matter.

     WHEREFORE, the Plaintiff respectfully requests that this Court:

A.    Grant a permanent injunction enjoining the Defendant Employer, its

      officers, successors, assigns, and all persons in active concert or

      participation with it, from engaging in wrongful discharge and

      retaliation of any kind in its discipline and discharge practices and any

      other employment practices.

B.    Order the Defendant Employer to institute and carryout policies,

      practices, and programs which are designed to prevent and to eradicate

      the effects of its past and present unlawful employment practices.

C.    Order the Defendant Employer to make whole RENE ANTHONY

      OLIVER by other affirmative relief necessary to eradicate the effects of

      its unlawful employment practices and remove all write-ups from his

      personnel file and reverse the termination.
          Case 2:20-cv-01757 Document 1 Filed 06/17/20 Page 7 of 8



D.   Order the Defendant Employer to make whole RENE ANTHONY

     OLIVER by providing compensation for past and future pecuniary losses

     resulting from the unlawful employment practices described above, in

     amounts to be determined at trial.

E.   Order the Defendant Employer to RENE ANTHONY OLIVER providing

     compensation for the past and future pecuniary losses, loss of medical

     benefits, loss of bonus, and loss of retirement resulting from the

     unlawful practices complained of above, including, but not limited to,

     emotional pain, suffering inconvenience, loss of past, present and future

     earnings, loss to enjoyment of life, reduction in her standard of living,

     lowered self-esteem and humiliation, in the amounts to be determined

     at trial.

F.   Order the Defendant Employer to pay RENE ANTHONY OLIVER

     punitive damages and attorney fees and costs for its malicious and

     reckless conduct, as described above, in the amounts to be determined

     at trial.

G.   Grant such further relief as the Court deems necessary and proper in the

     public interest.
          Case 2:20-cv-01757 Document 1 Filed 06/17/20 Page 8 of 8




                              Respectfully submitted,
                              LAW OFFICE OF WILLARD BROWN, SR.

                              /s/ Willard Brown, Sr.                    .
                              WILLARD BROWN, SR. 23405
                              4619 S. Claiborne Ave.
                              New Orleans, Louisiana 70125
                              Dir.: (504) 638-2274
                              Fax (504) 218-5380
                              Brownsrw@yahoo.com
                              Attorney for the Plaintiff


                               CERTIFICATE

The undersigned hereby certified that on 17th day of June, 2020, the foregoing

Complaint was filed electronically with the Clerk of Court using the CM/ECF

system. All counsel will be served through the CM/ECF system. There are no

non-CM/ECF participants.

/s/Willard J. Brown, Sr.
Willard J. Brown, Sr.
